  Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.1 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 DEREK DEYOUNG,
 a resident of Michigan,

        Plaintiff,                                       Case No.: 20-970

                v.

 QINGDAO LEI CHI INDUSTRIAL & TRADE
 CO., LTD.,

       Defendant.
________________________________________________________________

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       For his Complaint and Demand for Jury Trial in this matter, Plaintiff Derek DeYoung, by

and through his attorneys Revision Legal, PLLC, states as follows:

                           I. PARTIES, JURISDICTION, AND VENUE

   1. Plaintiff Derek DeYoung (“DeYoung”) is a resident of the State of Michigan with his

       principal residence in Traverse City, Michigan.

   2. Qingdao Lei Chi Industrial & Trade Co., Ltd. is a Chinese limited by shares company

       with its principal place of business at Floor 16, Building A, No. 18, Hong Kong Middle

       Road (Futai Mansion), Shinan District, Qingdao, People’s Republic of China and with its

       manufacturing facilities at Economic & Technical Zone, Weihai, People’s Republic of

       China.

   3. This Court has subject matter jurisdiction over the claims asserted by DeYoung pursuant

       to 17 U.S.C. § 411, 28 U.S.C. § 1338(a) and (b), and 28 U.S.C. § 1331.

   4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.




                                               1
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.2 Page 2 of 10




5. Personal jurisdiction is proper over Defendants because exercise thereof would not

   offend traditional notions of fair play or substantial justice because Defendants have

   purposefully availed themselves of this forum state, the cause of action arises from

   Defendants’ activities here, and the Defendants’ actions have caused damage to a

   Michigan resident.

6. Specifically, Defendants purposefully and intentionally availed themselves of this forum

   state by manufacturing, importing, distributing, offering for sale, displaying, advertising,

   and selling counterfeit goods bearing DeYoung’s, a resident of this state, creative works,

   by creating and operating interactive websites that reveal specifically intended

   interactions with residents of the State of Michigan, and by creating Alibaba

   advertisements selling counterfeit goods specifically to residents of the State of

   Michigan.

                               PLAINTIFF’S BUSINESS

7. Derek DeYoung (“DeYoung”) is a well and widely known artist and a graduate of the

   Kendall College of Art and Design with his principal residence and place of business in

   Traverse City, Michigan.

8. DeYoung’s artistic works primarily focus on fish and fishing, and, in particular, the sport

   of fly fishing. DeYoung’s unique style presents a deviation from traditional fly-fishing

   art, which typically uses a palate of natural colors, because his work emphasizes the rich

   and vibrant colors of the fish to produce a compelling result that is unlike any other artist

   in the field.

9. Due to the uniqueness of his work, DeYoung has contributed his art to products produced

   by some of the world’s largest manufacturers and retailers of sporting equipment and




                                             2
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.3 Page 3 of 10




   accessories, including collaborations with Burton Snowboards, Abel Reels, Simms,

   Costa, OtterBox, Buff, and Wingo Outdoors.

10. DeYoung has filed for and obtained copyright registration to the following works, which

   are relevant to this matter (the “Works”):

       a. Abstract Brookie Flank - VA 1-934-679 (infringed by Defendant as “3D Trout

           Skin 2”);

       b. Abstract Brown Flank Green – VA 2-076-264 (infringed by Defendant as “3D

           Trout Skin 1”);

       c. Abstract Crazy Rainbow – VA 1-910-379 (infringed by Defendant as “3D Trout

           Face 5”);

       d. Brookie Orange – VC 1-934-747 (infringed by Defendant as “3D Trout Face 4”);

       e. Abstract Brown—4th of July – VA 2-060-747 (infringed by Defendant as “3D

           Trout Face 3”);

       f. Abstract Brookie—Grey Wolf – VA 1-910-379 (infringed by Defendant as “3D

           Trout Face 2”);

       g. Abstract Rainbow Royal Wulff – VA 1-970-688 (infringed by Defendant as “3D

           Trout Face 1”);

       h. Tarpon Flank – Late – VA 2-076-127 (infringed by Defendant as “3D Tarpon

           Scale”);

       i. Abstract Tarpon Face – Red Streamer – VA 1-910-379 (infringed by Defendant as

           “3D Tarpon Face 2”); and

       j. Abstract Tarpon – Black Back – VA 1-973-261 (infringed by Defendant as “3D

           Tarpon Face 1”).




                                            3
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.4 Page 4 of 10




                          DEFENDANT AND ITS BUSINESS

11. Defendant Lei Chi is a manufacturer and wholesaler of fishing-related goods located in

   Qingdao, People’s Republic of China.

12. Defendant Lei Chi manufactures a number of fishing-related products and, particularly,

   focuses on the sport of fly fishing.

13. Defendant Lei Chi represents itself as having manufactured or as manufacturing products

   for major US fly fishing retailers, including Orvis, Courtland, Bass Pro Shops, Temple

   Fork Outfitters, and Cabela’s.

14. Defendant sells its products at wholesale to retailers in the United States through its

   websites, which are located at https://www.leichichina.com and

   https://www.flyfishingsupplier.com, and through the Alibaba marketplace at

   https://leichifishing.en.alibaba.com.

15. Defendant also sells its products directly to US consumers through its websites, which are

   located at https://www.leichichina.com and https://www.flyfishingsupplier.com, and

   through the Alibaba marketplace at https://leichifishing.en.alibaba.com.

16. Defendant is well aware of United States intellectual property law; it has filed for and

   obtained two US trademarks for use in association with fishing-related products:

   MAXCATCH (USPTO Reg. No. 5929683) and M MAXIMUMCATCH (USPTO Reg.

   No. 5153336).

17. Defendant steals the artwork of popular American brands and artists like DeYoung,

   creates cheap, low-quality fly-fishing products, and then supplies them to US retailers or

   sells them directly to US consumers through its own website and the Alibaba

   marketplace.




                                              4
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.5 Page 5 of 10




   DEFENDANTS’ INFRINGEMENT OF PLAINTIFF DEYOUNG’S RIGHTS

18. On or about July 2, 2020, Plaintiff DeYoung received an email from another US-based

   artist, Andrea Larko, informing him that a representative of Defendant Lei Chi, Mr. Bill

   Shi, had contacted her and attempted to sell her at wholesale fishing-related head

   coverings bearing DeYoung’s works.

19. Specifically, Defendant Lei Chi had offered for sale various face and neck coverings,

   described as “3d fishing Buff(s),” bearing Plaintiff DeYoung’s Works:




                                            5
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.6 Page 6 of 10




20. “Buffs” are UV-protectant face and neck coverings that are a manufactured and sold by

   Buff, a retailer of fishing-related face and neck coverings, which licenses DeYoung’s

   Works for sale on those products:




21. After being notified of these infringing copies, Plaintiff DeYoung began an investigation

   into Defendant Lei Chi.

22. Upon reviewing Lei Chi’s website, https://www.leichichina.com, Plaintiff DeYoung

   discovered that Defendant Lei Chi sells and offers for sale to US consumers and retailers

   ten of Plaintiff DeYoung’s copyrighted Works on neck and face coverings.

23. Further, Defendant Lei Chi sells and offers for sale to US consumers and retailers ten of

   Plaintiff’s DeYoung’s copyrighted Works through the Alibaba marketplace at

   https://leichifishing.en.alibaba.com.


                                             6
Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.7 Page 7 of 10




24. The products sold by Defendant Lei Chi and that bear Plaintiff DeYoung’s Works are

   unauthorized, unlicensed, and of poor quality.

25. These products are slavish copies of Plaintiff DeYoung’s copyrighted Works and

   constitute copyright infringement.

                       COUNT I – COPYRIGHT INFRINGEMENT

26. DeYoung incorporates all foregoing paragraphs as if fully restated herein.

27. DeYoung owns a copyright registration for the following works:

       a. Abstract Brookie Flank - VA 1-934-679 (infringed by Defendant as “3D Trout

           Skin 2”);

       b. Abstract Brown Flank Green – VA 2-076-264 (infringed by Defendant as “3D

           Trout Skin 1”);

       c. Abstract Crazy Rainbow – VA 1-910-379 (infringed by Defendant as “3D Trout

           Face 5”);

       d. Brookie Orange – VC 1-934-747 (infringed by Defendant as “3D Trout Face 4”);

       e. Abstract Brown—4th of July – VA 2-060-747 (infringed by Defendant as “3D

           Trout Face 3”);

       f. Abstract Brookie—Grey Wolf – VA 1-910-379 (infringed by Defendant as “3D

           Trout Face 2”);

       g. Abstract Rainbow Royal Wulff – VA 1-970-688 (infringed by Defendant as “3D

           Trout Face 1”);

       h. Tarpon Flank – Late – VA 2-076-127 (infringed by Defendant as “3D Tarpon

           Scale”);




                                            7
  Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.8 Page 8 of 10




          i. Abstract Tarpon Face – Red Streamer – VA 1-910-379 (infringed by Defendant as

              “3D Tarpon Face 2”); and

          j. Abstract Tarpon – Black Back – VA 1-973-261 (infringed by Defendant as “3D

              Tarpon Face 1”).

   28. DeYoung’s Works are widely disseminated through DeYoung’s own website and on

       physical products.

   29. Specifically, DeYoung’s Works are licensed to Buff for sale of neck and face coverings.

   30. Defendant had access to DeYoung’s Works.

   31. Defendant has copied DeYoung’s Works and placed them on low quality neck and face

       coverings.

   32. Defendant has manufactured, reproduced, prepared derivative works of, distributed

       copies of, and displayed publicly works that are identical copies of, and substantially

       similar to, DeYoung’s Works.

   33. Defendant has offered for sale and sold these infringing copies of DeYoung’s Works to

       US consumers and retailers.

   34. As a result of Defendants’ infringement, DeYoung has suffered monetary damages.

   35. DeYoung is entitled to the recovery of, at its election, statutory damages, actual damages,

       Defendants’ profits, and the costs of this action.

   36. DeYoung is also entitled to preliminary and permanent injunctive relief pursuant to 17

       U.S.C. § 502.

   37. And DeYoung is also entitled his attorneys’ fees pursuant to 17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

DeYoung respectfully requests that the Court enter the following judgment against Defendant:




                                                 8
  Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.9 Page 9 of 10




1. That the Court preliminarily and permanently enjoin and restrain Defendant, as well as its

   heirs, successors, assigns, officers, agents, and employees from:

    a. From reproducing, preparing derivative works of, distributing copies of, and displaying

        publicly Plaintiff DeYoung’s Works;

    b. From manufacturing, importing, advertising, promoting, offering to sell, selling,

        distributing, or transferring any products bearing Plaintiff DeYoung’s Works; and

    c. Aiding or assisting any other third party in subsections (a) and (b) above;

2. That the Court award DeYoung, at his election, his actual damages, lost profits,

   consequential damages, exemplary damages, statutory damages, and any other damages

   allowable under law;

3. That the Court award DeYoung costs and attorneys’ fees, and;

4. That the Court award DeYoung any other relief to which he is entitled.



Respectfully submitted,


Date: October 8, 2020                       Derek DeYoung

                                            /s/ John Di Giacomo
                                            John Di Giacomo
                                            Eric Misterovich
                                            Amanda Osorio
                                            Attorneys for Plaintiff
                                            Revision Legal, PLLC
                                            444 Cass St., Suite D
                                            Traverse City, MI 49684
                                            Phone: (231) 714-0100
                                            Fax: (231) 714-0200
                                            john@revisionlegal.com
                                            eric@revisionlegal.com
                                            amanda@revisionlegal.com




                                                9
 Case 1:20-cv-00970-JTN-SJB ECF No. 1 filed 10/08/20 PageID.10 Page 10 of 10




                                        JURY DEMAND

       Plaintiff hereby requests a trial by jury for all eligible counts contained within this

Complaint.

Respectfully submitted,


Date: October 8, 2020                         Derek DeYoung

                                              /s/ John Di Giacomo
                                              John Di Giacomo
                                              Eric Misterovich
                                              Amanda Osorio
                                              Attorneys for Plaintiff
                                              Revision Legal, PLLC
                                              444 Cass St., Suite D
                                              Traverse City, MI 49684
                                              Phone: (231) 714-0100
                                              Fax: (231) 714-0200
                                              john@revisionlegal.com
                                              eric@revisionlegal.com
                                              amanda@revisionlegal.com




                                                 10
